Exhibit 10.8

 

TEXAS UNITED BANCSHARES, INC.

NONQUALIFIED DEFERRED COMPENSATION PLAN

 

WHEREAS, Texas United Bancshares, Inc., a Texas corporation (the “Company”)
heretofore established the Texas United Bancshares, Inc. Nonqualified Deferred
Compensation Plan (the “Plan”), effective January 1, 2005, primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees and directors of the Company and its participating
affiliates;

 

WHEREAS, the Company now desires to amend and restate the Plan in its entirety
to make certain changes; and

 

NOW, THEREFORE, pursuant to the authority reserved to the Company pursuant to
Section 5.1, the Plan is hereby renamed and amended and restated in its
entirety, effective December 31, 2004, to read as follows:

 

ARTICLE I.

DEFINITIONS

 

Section 1.1 Definitions. Unless the context clearly indicates otherwise, when
used in this Plan:

 

(a) “Accounts” mean a Participant’s Deferral Account and Employer Contribution
Account and shall also include any subaccount within an Account established
pursuant to this Plan.

 

(b) “Adjustment Date” means the last day of each calendar quarter and such other
dates as the Administrative Committee in its discretion may prescribe.

 

(c) “Affiliated Company” means any corporation or organization which together
with the Company would be treated as a single employer under Section 414 of the
Code.

 

(d) “Board” means the Board of Directors of the Company.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

(f) “Committee” means the Compensation Committee of the Board or such other
committee as may be designated by the Board from time to time to administer the
Plan.

 

(g) “Company” means Texas United Bancshares, Inc., a Texas corporation, and its
successors.



--------------------------------------------------------------------------------

(h) “Deferral Account” means the account established and maintained on the books
of an Employer to record a Participant’s interest under this Plan attributable
to amounts credited to such Participant pursuant to Sections 3.1 and/or 3.2.

 

(i) “Effective Date” means December 31, 2004.

 

(j) “Election Period” means —

 

(i) for purposes of Section 3.1(a), such period ending prior to the beginning of
a Plan Year as specified by the Committee for the making of salary deferral
elections for such Plan Year or, with respect to individuals who first become
Eligible Employees after the beginning of a Plan Year, the period of 30 days (or
such shorter period as may be prescribed by the Committee) beginning on the date
such individual becomes an Eligible Employee; and

 

(ii) for purposes of Section 3.1(b), such period ending prior to the beginning
of the Plan Year as specified by the Committee for the making of deferral
elections for commissions earned with respect to services performed during such
Plan Year or, with respect to individuals who first become Eligible Employees
after the beginning of a Plan Year, the period of 30 days (or such shorter
period as may be prescribed by the Committee) beginning on the date such
individual becomes an Eligible Employee but only with respect to commissions for
services performed subsequent to the election; and

 

(iii) for purposes of Section 3.1(c), such period ending prior to the beginning
of a Plan Year as specified by the Committee for the making of director fee
deferral elections for such Plan Year or, with respect to individuals who first
become Outside Directors after the beginning of a Plan Year, the period of 30
days (or such shorter period as may be prescribed by the Committee) beginning on
the date such individual becomes an Outside Director; and

 

(iv) for purposes of Section 3.2, such period ending prior to the beginning of
the Plan Year as specified by the Committee for the making of deferral elections
for bonuses earned with respect to services performed during such Plan Year or,
with respect to individuals who first become Eligible Employees or Outside
Directors after the beginning of a Plan Year, the period of 30 days (or such
shorter period as may be prescribed by the Committee) beginning on the date such
individual becomes an Eligible Employee or Outside Director but only with
respect to bonuses for services performed subsequent to the election; and

 

(v) notwithstanding subparagraph (iv) above, for purposes of Section 3.2, with
respect to any performance based bonus based on services performed over a period
of at least 12 months, such period ending no later than six months before the
end of the 12-month period for which services are performed, but only to the
extent allowed by Code section 409A.

 

2



--------------------------------------------------------------------------------

(k) “Eligible Employee” means the Chief Executive Officer of the Company and any
other Employee who is an officer or key management employee of an Employer and
who is designated by the Chief Executive Officer of the Company to be one of a
select group of management or highly compensated employees eligible for purposes
of this Plan.

 

(l) “Employee” means an employee of an Employer and shall not include an Outside
Director.

 

(m) “Employer” includes the Company and any Affiliated Company which adopts this
Plan with the consent of the Board in accordance with Section 6.4.

 

(n) “Employer Contribution Account” means the account established and maintained
on the books of an Employer to record a Participant’s interest under this Plan
attributable to amounts credited to such Participant pursuant to Section 3.4.

 

(o) “Outside Director” means an individual duly elected or chosen as a director
or advisory director of an Employer who is not also an Employee.

 

(p) “Participant” means an Eligible Employee, a former Eligible Employee, an
Outside Director or a former Outside Director for whom an Account is being
maintained under this Plan.

 

(q) “Plan” means this Texas United Bancshares, Inc. Nonqualified Deferred
Compensation Plan, as in effect from time to time on and after the Effective
Date.

 

(r) “Plan Year” means each calendar year.

 

(s) “Separation from Service” means the termination of an Employee’s employment
or an Outside Director’s service with an Employer or Affiliated Company for any
reason other than death or transfer to employment or service with another
Employer or Affiliated Company. As used herein, the term Separation from Service
shall be interpreted in a manner consistent with the distribution requirements
of Section 409A of the Code.

 

3



--------------------------------------------------------------------------------

ARTICLE II.

PLAN ADMINISTRATION

 

Section 2.1 Committee.

 

(a) This Plan shall be administered by the Committee. The Committee shall have
discretionary and final authority to interpret and implement the provisions of
the Plan. The Committee shall act by a majority of its members at the time in
office and such action may be taken either by a vote at a meeting or in writing
without a meeting. The Committee may adopt such rules and procedures for the
administration of the Plan as are consistent with the terms hereof and shall
keep adequate records of its proceedings and acts. Every interpretation, choice,
determination or other exercise by the Committee of any power or discretion
given either expressly or by implication to it shall be conclusive and binding
upon all parties having or claiming to have an interest under the Plan or
otherwise directly or indirectly affected by such action, without restriction,
however, on the right of the Committee to reconsider and redetermine such
action.

 

(b) No member of the Committee shall be personally liable by reason of any
mistake of judgment made in good faith, and the Employers shall indemnify and
hold harmless, directly from their own assets (including the proceeds of any
insurance policy the premiums for which are paid from the Employers’ own
assets), each member of the Committee and each other officer, employee, or
director of an Employer to whom any duty or power relating to the administration
or interpretation of the Plan may be delegated or allocated, against any
unreimbursed or uninsured cost or expense (including any sum paid in settlement
of a claim with the prior written approval of the Board) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud, bad faith, willful misconduct or gross negligence.

 

ARTICLE III.

DEFERRED COMPENSATION PROVISIONS

 

Section 3.1 Election to Defer Salary, Commissions and Director Fees.

 

(a) During the Election Period for a Plan Year beginning on or after January 1,
2005, an Eligible Employee may elect to have the payment of up to 50% of the
annual base salary otherwise payable by an Employer to such Eligible Employee
for such Plan Year, but not in excess of the net amount payable of such base
salary after applicable withholdings, deferred for payment in the manner and at
the time specified in Article IV. The amount of annual base salary a Participant
elects to defer pursuant to this Section 3.1(a) shall be deducted from the
Participant’s salary in substantially equal amounts over all pay periods during
the Plan Year. All elections made pursuant to this Section 3.1(a) for a Plan
Year shall be made in writing on a form prescribed by and filed with the
Committee and shall be irrevocable after the last day of the Election Period
with respect to the Plan Year.

 

4



--------------------------------------------------------------------------------

(b) During the Election Period for a Plan Year beginning on or after January 1,
2005, an Eligible Employee may elect to have the payment of up to 50% of the
commissions otherwise payable by a Employer to such Eligible Employee for such
Plan Year, but not in excess of the net amount payable of such commissions after
applicable withholdings, deferred for payment in the manner and at the time
specified in Article IV. All elections made pursuant to this Section 3.1(b)
shall be made in writing on a form prescribed by and filed with the Committee
and shall be irrevocable after the last day of the Election Period with respect
to the Plan Year.

 

(c) During the Election Period for a Plan Year beginning on or after January 1,
2005, an Outside Director may elect to have the payment of up to 100% of the
director fees otherwise payable by an Employer to such Outside Director for such
Plan Year, but not in excess of the net amount payable of such director fees,
deferred for payment in the manner and at the time specified in Article IV. The
amount of fees a Participant elects to defer pursuant to this Section 3.1(c)
shall be deducted from the director fees otherwise payable to such Participant
in substantially equal amounts during the Plan Year. All elections made pursuant
to this Section 3.1(c) for a Plan Year shall be made in writing on a form
prescribed by and filed with the Committee and shall be irrevocable after the
last day of the Election Period with respect to the Plan Year.

 

Section 3.2 Bonus Deferral Election.

 

(a) During the Election Period for a Plan Year beginning on or after January 1,
2005, an Eligible Employee may elect to have the payment of up to 100% of the
cash portion of any future bonus or other amount otherwise payable by an
Employer pursuant to any annual bonus plan or similar program, but not in excess
of the net amount payable of such bonus or other amount after applicable
withholdings, deferred for payment in the manner and at the time specified in
Article IV. All elections made pursuant to this Section 3.2(a) shall be made in
writing on a form prescribed by and filed with the Committee and shall be
irrevocable after the last day of the Election Period with respect to the Plan
Year.

 

(b) During the Election Period for a Plan Year beginning on or after January 1,
2005, an Outside Director may elect to have the payment of up to 100% of the
cash portion of any future bonus or other amount otherwise payable by an
Employer pursuant to any annual bonus plan or similar program, but not in excess
of the net amount payable of such bonus or other amount after applicable
withholdings, deferred for payment in the manner and at the time specified in
Article IV. All elections made pursuant to this Section 3.2(b) shall be made in
writing on a form prescribed by and filed with the Committee and shall be
irrevocable after the last day of the Election Period with respect to the Plan
Year.

 

Section 3.3 Employer Discretionary Contributions. In addition to the
contributions made pursuant to Sections 3.1 and 3.2 for each Plan Year, each
Employer may credit to the Plan as a discretionary contribution such amount, if
any, to be determined by the Employer. Any Employer contribution credited for a
Plan Year pursuant to this Section shall be credited to the

 

5



--------------------------------------------------------------------------------

Employer Contribution Accounts of those Participants specified by the Employer
at the time and in the manner determined by the Employer in its absolute
discretion.

 

Section 3.4 Accounts and Allocations.

 

(a) An Employer shall establish and maintain on its books a Deferral Account for
each Eligible Employee and Outside Director employed by or performing services
for such Employer who elects to participate in this Plan and an Employer
Contribution Account for each Participant who receives an Employer contribution
pursuant to Section 3.3. Each such Account shall be designated by the name of
the Participant for whom it is established. The Committee may require separate
subaccounts to be maintained within a Participant’s Accounts.

 

(b) Amounts deferred for a Participant pursuant to Sections 3.1 and 3.2 shall be
credited by the Employer to such Participant’s Deferral Account as of the date
such amounts otherwise would have been paid to such Participant by such
Employer.

 

(c) An Employer shall continue maintaining a Participant’s Accounts as long as a
positive balance remains credited to such Accounts.

 

Section 3.5 Account Adjustments. As of each Adjustment Date, the amount credited
to a Participant’s Accounts as of the preceding Adjustment Date, less any
distributions or forfeitures made with respect to such Accounts since such
preceding Adjustment Date, shall be adjusted by reference to the fluctuations in
value, taking into account gain, loss, expenses and other adjustments, of the
investment indices selected by the Participant for the investment adjustment of
his or her Accounts, with such adjustments to be made in the manner prescribed
by the Committee. Following such adjustment, the amounts credited to a
Participant’s Accounts shall be increased to take into account additional
deferrals and contributions credited to such Accounts since the preceding
Adjustment Date. The Committee shall have sole and absolute discretion with
respect to the number and type of investment indices made available for
selection by Participants pursuant to this Section, the timing of Participant
elections and the method by which adjustments are made. The designation of
investment indices by the Committee shall be for the sole purpose of adjusting
Accounts pursuant to this Section and this provision shall not obligate the
Employers to invest or set aside any assets for the payment of benefits
hereunder. The Committee shall notify the Participants of the investment indices
available and the procedures for making and changing elections.

 

Section 3.6 Vesting. All amounts credited to a Participant’s Accounts shall be
fully vested and nonforfeitable at all times.

 

6



--------------------------------------------------------------------------------

ARTICLE IV.

BENEFITS

 

Section 4.1 Source of Benefit Payments. Benefit payments to be made with respect
to a Participant’s Accounts maintained pursuant to the Plan will be paid in cash
and will be the obligation solely of the Employer maintaining such Accounts.

 

Section 4.2 Amount of Benefit Payments. The amount payable from a Participant’s
Accounts shall be determined based upon the amount credited to such Accounts as
of the Adjustment Date last preceding the date of payment plus any contributions
and deferrals credited to and less any distributions or withdrawals made from
such Accounts since such Adjustment Date.

 

Section 4.3 Timing of Benefit Payments Upon Separation from Service. Upon a
Participant’s Separation from Service, the amount payable from such
Participant’s Accounts, as determined in accordance with Section 4.2, shall be
paid to such Participant (or, in the event of his or her subsequent death prior
to payment, to the beneficiary or beneficiaries designated by such Participant
pursuant to Plan Section 4.6) in a single lump sum to be paid six months
following the Participant’s Separation from Service.

 

Section 4.4 Death Prior to Separation from Service. Upon a Participant’s death
prior to his or her Separation from Service, the amount payable from such
Participant’s Accounts, as determined in accordance with Section 4.2, shall be
paid to the beneficiary or beneficiaries designated by such Participant pursuant
to Section 4.7 in a single lump sum to be paid as soon as practicable following
the Participant’s death.

 

Section 4.5 Hardship Distributions. If a Participant encounters an unforeseeable
emergency, the Committee in its absolute discretion may direct the Employer
maintaining such Participant’s Accounts to pay to such Participant and deduct
from such Accounts such portion of the vested amount then credited to such
Accounts (including, if appropriate, the entire amount determined in accordance
with Section 4.2) as the Committee shall determine to be necessary to alleviate
the severe financial hardship of such Participant caused by such unforeseeable
emergency. For this purpose, an “unforeseeable emergency” shall be a severe
financial hardship to the Participant resulting from an illness or accident of
the Participant or of a dependent of the Participant, loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The circumstances that will constitute an unforeseeable emergency
will depend upon the facts of each case, but in any case, payment may not be
made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise or (ii) by liquidation
of the Participant’s assets, to the extent liquidation of such assets would not
itself cause severe financial hardship. No distribution shall be made to a
Participant pursuant to this Section unless such Participant requests such a
distribution in writing and provides to the Committee such information and
documentation with respect to his or her unforeseeable

 

7



--------------------------------------------------------------------------------

emergency as may be requested by the Committee. This Section 4.5 shall be
interpreted in a manner consistent with the distribution requirements of Section
409A of the Code.

 

Section 4.6 Designation of Beneficiaries. Any amount payable under this Plan on
account of the death of a married Participant shall be paid when otherwise due
hereunder to the surviving spouse of such Participant unless such Participant
designates otherwise with the written consent of his or her spouse. Any amount
payable under this Plan on account of the death of a Participant who is not
married or who is married but has designated, as provided above, a beneficiary
other than his or her spouse, shall be paid when otherwise due hereunder to the
beneficiary or beneficiaries designated by such Participant. Such designation of
beneficiary or beneficiaries shall be made in writing on a form prescribed by
and filed with the Committee and shall remain in effect until changed by such
Participant by the filing of a new beneficiary designation form with the
Committee. If a Participant fails to properly designate a beneficiary, or in the
event all of a Participant’s designated beneficiaries are individuals who either
predecease the Participant or survive the Participant but die prior to receiving
the full amount payable under this Plan, then any remaining amount payable under
this Plan shall be paid when otherwise due hereunder to such Participant’s
spouse, if the Participant had a spouse who was living at the time of the
Participant’s death, or, if not, then to the Participant’s estate.

 

ARTICLE V.

AMENDMENT AND TERMINATION

 

Section 5.1 Amendment and Termination. The Board shall have the right and power
at any time and from time to time to amend this Plan, in whole or in part, on
behalf of all Employers, and to terminate this Plan or any Employer’s
participation hereunder. Any amendment to or termination of this Plan shall be
made by or pursuant to a resolution duly adopted by the Board and shall be
evidenced by such resolution or by a written instrument executed by such person
as the Board shall authorize for such purpose. Any provision of this Plan to the
contrary notwithstanding, no amendment to or termination of this Plan shall
reduce the amounts actually credited to a Participant’s Accounts as of the date
of such amendment or termination or further defer the timing of payments under
the Plan without the consent of the affected Participant. Upon termination of
the Plan, payment shall continue to be made at the time and in the form provided
in the Plan; provided, however, to the extent permitted pursuant to Code section
409A, the Board, in its sole discretion, may direct the Committee to calculate
final Account Balances as of such Adjustment Date as it may prescribe, and
direct each Employer to make lump sum payments to each Participant (or
beneficiary in the case of a deceased Participant) with respect to which such
Employer maintains an Account in the amount determined to be credited to such
Participant’s Accounts as of such final Adjustment Date.

 

ARTICLE VI.

MISCELLANEOUS PROVISIONS

 

Section 6.1 Nature of Plan and Rights. This Plan is unfunded and maintained by
the Employers primarily for the purpose of providing deferred compensation for a
select group of

 

8



--------------------------------------------------------------------------------

management or highly compensated employees of the Employers. The Accounts
established and maintained under this Plan by an Employer are for its accounting
purposes only and shall not be deemed or construed to create a trust fund or
security interest of any kind for or to grant a property interest of any kind to
any Participant, designated beneficiary or estate; provided, however, that the
Employers may establish and fund for the purpose of satisfying obligations
hereunder, one or more grantor trusts designed to result in the same tax effect
to the Employers and the Participants as the model trust described in IRS
Revenue Procedure 92-64. The amounts credited by an Employer to Accounts
maintained under this Plan and the amounts contributed to any grantor trust
established by an Employer are and for all purposes shall continue to be a part
of the general assets and liabilities of such Employer, and to the extent that a
Participant, designated beneficiary or estate acquires a right to receive a
payment from such Employer pursuant to this Plan, such right shall be no greater
than the right of any unsecured general creditor of such Employer.

 

Section 6.2 Spendthrift Provision. No Account balance or other right or interest
under this Plan of a Participant, designated beneficiary or estate may be
assigned, transferred or alienated, in whole or in part, either directly or by
operation of law, and no such balance, right or interest shall be liable for or
subject to any debt, obligation or liability of such Participant, designated
beneficiary or estate.

 

Section 6.3 Employment Noncontractual. The establishment of this Plan shall not
enlarge or otherwise affect the terms of any Participant’s employment with an
Employer, and each Employer may terminate a Participant’s employment as freely
and with the same effect as if this Plan had not been established.

 

Section 6.4 Adoption by Other Employers. With the consent of the Board, this
Plan may be adopted by any Affiliated Company, such adoption to be effective as
of the date specified by such Affiliated Company at the time of adoption.

 

Section 6.5 Claims Procedure. If any person (hereinafter called the “Claimant”)
feels that he or she is being denied a benefit to which he or she is entitled
under this Plan, such Claimant may file a written claim for said benefit with
the Committee. Within ninety days following the receipt of such claim the
Committee shall determine and notify the Claimant as to whether he or she is
entitled to such benefit. Such notification shall be in writing and, if denying
the claim for benefit, shall set forth the specific reason or reasons for the
denial, make specific reference to the pertinent provisions of this Plan,
describe any additional information necessary for the Claimant to perfect the
claim and explain why the information is necessary, advise the Claimant that he
or she may, within sixty days following the receipt of such notice, in writing
request to appear before the Committee or its designated representative for a
hearing to review such denial, and state that the Claimant has the right to
bring a civil action under Section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended, (“ERISA”) following a denial of the claim on
review. Any hearing shall be scheduled at the mutual convenience of the
Committee or its designated representative and the Claimant, and at any such
hearing the Claimant and/or his or her duly authorized representative may
examine any relevant documents

 

9



--------------------------------------------------------------------------------

and present evidence and arguments to support the granting of the benefit being
claimed. The final decision of the Committee with respect to the claim being
reviewed shall be made within sixty days following the hearing thereon, and
Committee shall in writing notify the Claimant of said final decision, again
specifying the reasons therefor and the pertinent provisions of this Plan upon
which said final decision is based. The written notice will also include a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents and other information
relevant to the claim and a statement that the Claimant has a right to bring a
civil action under Section 502(a) of ERISA. The final decision of the Committee
shall be conclusive and binding upon all parties having or claiming to have an
interest in the matter being reviewed.

 

Section 6.6 Withholding Tax. There shall be deducted from all amounts paid under
this Plan any taxes required to be withheld by any Federal, state, local or
other government. The Participant and/or his or her beneficiary (including his
or her estate) shall bear all taxes on amounts paid under this Plan to the
extent that no taxes are withheld, irrespective of whether withholding is
required. The Participant will be required to pay to his or her Employer the
amount of any federal, state or local taxes required by law to be withheld in
connection with the Plan in the event that such Participant is not being paid by
an Employer or amounts being paid by an Employer to such Participant are
insufficient to satisfy any such withholding obligation.

 

Section 6.7 No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including, but not limited to, the Company and any Affiliated
Company and their respective directors, officers, agents and employees, makes
any representation, commitment or guarantee that any tax treatment, including,
but not limited to, federal, state and local income, estate and gift tax
treatment, will be applicable with respect to any amounts deferred or payable
under the Plan or that such tax treatment will apply to or be available to a
Participant on account of participation in the Plan.

 

Section 6.8 Applicable Law. This Plan shall be governed and construed in
accordance with the internal laws (and not the principles relating to conflicts
of laws) of the State of Texas, except where superseded by federal law.

 

IN WITNESS WHEREOF, this Plan has been executed on this 31st day of December,
2004, to be effective as of the Effective Date.

 

TEXAS UNITED BANCSHARES, INC.

By

 

L. Don Stricklin

   

Title: President and Chief Executive Officer

 

10